 



Exhibit 10.99

TERMINATION AND MUTUAL RELEASE AGREEMENT

     THIS TERMINATION AND MUTUAL RELEASE AGREEMENT (this “Agreement”) is made
and entered into as of this 30th day of November 2004, by and between each of
LEHMAN BROTHERS HOLDINGS INC., D/B/A LEHMAN CAPITAL, A DIVISION OF LEHMAN
BROTHERS HOLDINGS INC., a Delaware corporation (“Lehman”), LB TRIAD INC., a
Delaware corporation (“LB Triad”; Lehman and LB Triad are sometimes referred to
collectively herein as the “Lehman Parties”) and CAPITAL SENIOR LIVING
CORPORATION, a Delaware corporation (“Parent”), CAPITAL SENIOR LIVING
PROPERTIES, INC., a Texas corporation (“Capital Senior”) and TRIAD SENIOR LIVING
I, L.P., a Texas limited partnership (“Triad I”; Parent, Capital Senior and
Triad I are sometimes referred to collectively herein as the “Capital Senior
Parties”).

STATEMENT OF BACKGROUND

     Pursuant to that certain Second Amended and Restated Agreement of Limited
Partnership of Triad I dated as of December 30, 1999 (as amended, the
“Partnership Agreement”), LB Triad became an 80% limited partner (the “Lehman
Partnership Interest”) in Triad I. Triad I owns seven senior housing properties
located in various states (the “Properties”).

     Simultaneously with the execution of this Agreement, in consideration of,
among other things, Capital Senior’s payment to LB Triad, in cash or by wire
transfer of immediately available funds, of a total amount of Four Million
Dollars ($4,000,000.00) (the “Cash Payment”) and delivery by Capital Senior to
LB Triad of a purchase money promissory note in an amount of $5,000,000.00 (the
“Note”; the Note and the Cash Payment being referred to herein as the
“Settlement Payment”), LB Triad and Capital Senior have entered into that
certain Assignment, dated as of the date hereof, pursuant to which LB Triad will
assign the Lehman Partnership Interest to Capital Senior (the “Assignment”). The
foregoing agreements and documents are collectively referred to herein as the
“Transaction Documents” and the transactions contemplated thereby are
collectively referred to herein as the “Transactions.”

     Contemporaneous with (i) the execution of the Assignment, and (ii) the
consummation of the Transactions, the Lehman Parties and Capital Senior Parties
wish to execute and deliver certain mutual releases and covenants not to sue,
and enter into certain other covenants, agreements, representations and
warranties relating to the Transactions, all of same being on and subject to the
terms and conditions set forth in this Agreement.

STATEMENT OF AGREEMENT

     FOR AND IN CONSIDERATION of the Settlement Payment, the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do covenant and
agree as follows:

     1. Release and Covenant Not to Sue of Capital Senior Released Parties by
Lehman Released Parties. The Lehman Parties, and each of them, for themselves
and their successors, successors in title, heirs and assigns and on behalf of
the Lehman Released Parties (as hereinafter defined), do hereby remise, release,
acquit, waive, satisfy and forever discharge,

 



--------------------------------------------------------------------------------



 



Parent, Capital Senior, and any and all of Capital Senior’s predecessors in
interest, its affiliates, parent and subsidiaries, and all of its past, present
and future officers, directors, contractors, employees, agents, attorneys,
representatives, participants, partners, members, shareholders, successors and
assigns including without limitation Triad I and Triad Senior Living, Inc., the
general partner of Triad I (collectively, the “Capital Senior Released Parties”)
from any and all manner of debts, accountings, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, damages, judgments, executions, objections,
defenses, setoffs, actions, claims, demands and causes of action of any nature
whatsoever, whether at law or in equity, whether known or unknown, either now
accrued or hereafter maturing, which the Lehman Released Parties, or any of
them, now have or hereafter can, shall or may have by reason of any matter,
cause or thing, from the beginning of the world to and including the date of
this Agreement, arising out of or in any way relating to (a) Properties or the
development, financing, and operation thereof, (b) the Partnership Interest and
any related rights or obligations pursuant to the Partnership Agreement, and
(c) any other agreement or transaction with or between the Lehman Released
Parties, or any of them, and the Capital Senior Released Parties, or any of
them, relating to the Properties, the Partnership Interest or the Partnership
Agreement; and the Lehman Released Parties, and each of them, for themselves and
their respective successors, successors in title, heirs and assigns, do hereby
covenant and agree never to institute or cause to be instituted or continue
prosecution of any suit or other form of action or proceeding of any kind or
nature whatsoever against any of the Capital Senior Released Parties by reason
of or in connection with any of the foregoing matters, claims or causes of
action; provided, however, that the applicability of the foregoing release and
covenant not to sue is subject in all respects to the limitations set forth in
Section 3, below.

     2. Release and Covenant Not to Sue of Lehman Released Parties by Capital
Senior Released Parties. The Capital Senior Parties, for themselves and their
respective successors, successors in title, heirs and assigns and on behalf of
the Capital Senior Released Parties, do hereby remise, release, acquit, waive,
satisfy and forever discharge Lehman, LB Triad and any and all of their
predecessors in interest, their affiliates, parents and subsidiaries, and all of
their past, present and future officers, directors, contractors, employees,
agents, servicers, attorneys, representatives, participants, partners, members,
shareholders, successors and assigns (collectively, the “Lehman Released
Parties”) from any and all manner of debts, accountings, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, damages, judgments, executions, objections,
defenses, setoffs, actions, claims, demands and causes of action of any nature
whatsoever, whether at law or in equity, whether known or unknown, either now
accrued or hereafter maturing, which the Capital Senior Released Parties, or any
of them, now have or hereafter can, shall or may have by reason of any matter,
cause or thing, from the beginning of the world to and including the date of
this Agreement, arising out of or in any way relating to (a) the Properties or
the development, financing, and operation thereof, (b) the Partnership Interest
and any related rights or obligations pursuant to the Partnership Agreement, and
(c) any other agreement or transaction with or between the Lehman Released
Parties, or any of them, and the Capital Senior Released Parties, or any of
them, relating to the Properties, the Partnership Interest or the Partnership
Agreement; and the Capital Senior Released Parties, and each of them, for
themselves and their respective successors, successors in title, heirs and
assigns, do hereby covenant and agree never to institute or cause to be
instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any of the Lehman Released
Parties by reason of or in

2



--------------------------------------------------------------------------------



 



connection with any of the foregoing matters, claims or causes of action;
provided, however, that the applicability of the foregoing release and covenant
not to sue is subject in all respects to the limitations set forth in Section 3,
below.

     3. Limitations on Scope of Releases and Covenants Not to Sue. The parties
hereto agree and acknowledge that nothing contained in this Agreement is
intended to affect any right or obligation of any party (or any claims arising
therefrom) relating to the Note or any ownership interest therein arising from
and after the date of this Agreement.

     4. Representations and Warranties of Parent, Capital Senior and Triad I.
Each of Parent, Capital Senior and Triad I, jointly and severally, hereby
represents and warrants to the Lehman Parties as follows:

          (a) Representations and Warranties Regarding Parent. Parent is a duly
organized, validly existing corporation in good standing under the laws of the
State of Delaware; Parent has the power and authority to execute, deliver, and
perform its obligations under this Agreement and each of the Transaction
Documents to which it is a party; the execution, delivery, and performance of
this Agreement and each Transaction Document to which it is a party has been
consented to and approved in accordance with its Certificate of Incorporation
and Bylaws; the execution and delivery of this Agreement by Parent, the
consummation of the transactions contemplated herein by Parent, and the
performance of the covenants and agreements of Parent herein or in any
Transaction Document, will not, with or without the giving of notice or the
lapse of time, or both, (i) violate or conflict with any of the provisions of
its Certificate of Incorporation or bylaws, (ii) violate, conflict with or
result in a breach or default under or cause termination of any term or
condition of any mortgage, indenture, contract, license, permit, lease,
instrument, trust document, or other agreement, document or instrument to which
Parent is a party or by which Parent or any of its properties may be bound, or
(iii)violate any provision of law, statute, rule, regulation, court order, writ,
judgment, injunction, determination, award or decree, or ruling of any
governmental authority, to which Parent is a party or by which Parent or its
properties may be bound, where such violation in (i), (ii) or (iii) would cause
any Transaction Document or this Agreement to be invalid or unenforceable; no
consent or approval is required for the execution hereof or any Transaction
Document by Parent or the consummation of any of the transactions contemplated
herein or in any Transaction Document by Parent; and the Agreement and each
Transaction Document to which Parent is a party constitutes a valid and legally
binding obligation of Parent and is enforceable against Parent in accordance
with its terms.

          (b) Representations and Warranties Regarding Capital Senior. Capital
Senior hereby represents and warrants to the Lehman Released Parties as follows:
Capital Senior is a duly organized, validly existing corporation in good
standing under the laws of the State of Texas; Capital Senior has the power and
authority to execute, deliver, and perform its obligations under this Agreement
and the Transaction Documents; the execution, delivery, and performance of this
Agreement and each Transaction Document to which it is a party has been
consented to and approved in accordance with its Certificate of Incorporation
and Bylaws; the execution and delivery of this Agreement by Capital Senior, the
consummation of the transactions contemplated herein by Capital Senior, and the
performance of the covenants and agreements of Capital Senior herein or in any
Transaction Document, will not, with or without the giving of

3



--------------------------------------------------------------------------------



 



notice or the lapse of time, or both, (i) violate or conflict with any of the
provisions of its Certificate of Incorporation or Bylaws, (ii) violate, conflict
with or result in a breach or default under or cause termination of any term or
condition of any mortgage, indenture, contract, license, permit, lease,
instrument, trust document, or other agreement, document or instrument to which
Capital Senior is a party or by which Capital Senior or any of its properties
may be bound, or (iii) violate any provision of law, statute, rule, regulation,
court order, writ, judgment, injunction, determination, award or decree, or
ruling of any governmental authority, to which Capital Senior is a party or by
which Capital Senior or its properties may be bound, where such violation in
(i), (ii) or (iii) would cause any Transaction Document or this Agreement to be
invalid or unenforceable; no consent or approval is required for the execution
hereof or any Transaction Document by Capital Senior or the consummation of any
of the transactions contemplated herein or in any Transaction Document by
Capital Senior; and the Agreement and each Transaction Document to which Capital
Senior is a party constitutes a valid and legally binding obligation of Capital
Senior and is enforceable against Capital Senior in accordance with its terms.

          (c) Representations and Warranties Regarding Triad I. Triad I is a
duly organized, validly existing limited partnership in good standing under the
laws of the State of Texas; Triad I has the power and authority to execute,
deliver, and perform its obligations under this Agreement and each Transaction
Document to which it is a party; the execution, delivery, and performance of
this Agreement and each Transaction Document to which it is a party has been
consented to and approved by Triad I; the execution and delivery of this
Agreement by Triad I, the consummation of the transactions contemplated herein
by Triad I, and the performance of the covenants and agreements of Triad I
herein or in any Transaction Document, will not, with or without the giving of
notice or the lapse of time, or both, (i) violate or conflict with any of the
provisions of its Certificate of Limited Partnership Agreement, (ii) violate,
conflict with or result in a breach or default under or cause termination of any
term or condition of any mortgage, indenture, contract, license, permit, lease,
instrument, trust document, or other agreement, document or instrument to which
Triad I is a party or by which Triad I or any of its properties may be bound, or
(iii) violate any provision of law, statute, rule, regulation, court order,
writ, judgment, injunction, determination, award or decree, or ruling of any
governmental authority, to which Triad I is a party of by which Triad I or its
properties may be bound, where such violation in (i), (ii) or (iii) would cause
any Transaction Document or this Agreement to be invalid or unenforceable; no
consent or approval is required for the execution hereof or any other
Transaction Document by Triad I or the consummation of any of the transactions
contemplated herein or in any other Transaction Document by Triad I; and the
Agreement and each Transaction Document to which Triad I is a party constitutes
a valid and legally binding obligation of Triad I and is enforceable against
Triad I in accordance with its terms.

     5. Representations and Warranties of Lehman Parties. Each of Lehman and LB
Triad, jointly and severally, hereby represents and warrants to the Capital
Senior Parties as follows: each Lehman Party is a duly organized, validly
existing corporation in good standing under the laws of the State of Delaware;
each Lehman Party has the power and authority to execute, deliver, and perform
its obligations under this Agreement and the Transaction Documents; the
execution, delivery, and performance of this Agreement and each Transaction
Document to which it is a party has been consented to and approved in accordance
with its Certificate of Incorporation and Bylaws; the execution and delivery of
this Agreement by each Lehman Party, the consummation of the transactions
contemplated herein by each Lehman Party,

4



--------------------------------------------------------------------------------



 



and the performance of the covenants and agreements of each Lehman Party herein
or in any Transaction Document, will not, with or without the giving of notice
or the lapse of time, or both, (i) violate or conflict with any of the
provisions of its Certificate of Incorporation or Bylaws, (ii) violate, conflict
with or result in a breach or default under or cause termination of any term or
condition of any mortgage, indenture, contract, license, permit, lease,
instrument, trust document, or other agreement, document or instrument to which
either Lehman Party is a party or by which each Lehman Party or either of their
properties may be bound, or (iii) violate any provision of law, statute, rule,
regulation, court order, writ, judgment, injunction, determination, award or
decree, or ruling of any governmental authority, to which either Lehman Party is
a party or by which each Lehman Party or any of their properties may be bound,
where such violation in (i), (ii) or (iii) would cause any Transaction Document
or this Agreement to be invalid or unenforceable; no consent or approval is
required for the execution hereof or any Transaction Document by either Lehman
Party or the consummation of any of the transactions contemplated herein or in
any Transaction Document by either Lehman Party; and the Agreement and each
Transaction Document to which each Lehman Party is a party constitutes a valid
and legally binding obligation of such Lehman Party and is enforceable against
such Lehman Party in accordance with its terms.

     6. Settlement Payment. Simultaneously with the execution and delivery of
this Agreement, Capital Senior shall pay or cause to be paid to LB Triad, in
cash or by wire transfer of immediately available funds, the Cash Payment and
shall deliver the Note to LB Triad. The parties acknowledge and agree that
Capital Senior’s payment and delivery of the Settlement Payment is a necessary
pre-condition to the Lehman Released Parties’ consummation of the transactions
contemplated by this Agreement.

     7. No Admissions. The parties hereto agree and acknowledge that the mutual
releases and covenants not to sue, and the other covenants and agreements of the
parties contained herein, are not intended to be and shall not be deemed or
construed as an admission of any wrongdoing by, or liability on the part of, any
of the parties hereto, or of the existence of any valid claims or causes of
action of any party in any way relating to the Partnership Interest, the
Partnership Agreement or the Properties.

     8. Effective Date. This Agreement shall become effective only upon its
execution and delivery by all parties hereto.

     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles of choice of law or conflicts of law.

     10. Headings. The headings of the articles, sections and subsections of
this Agreement are for the convenience of reference only, are not to be
considered a part hereof, and shall not limit or otherwise affect any of the
terms hereof.

     11. Time of Essence. Time is of the essence of this Agreement.

     12. Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof.

5



--------------------------------------------------------------------------------



 



     13. Counterparts. To facilitate execution, this Agreement may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Agreement to produce or account for more
than a single counterpart containing the respective signatures and
acknowledgment of, or on behalf of, each of the parties hereto.

     14. Execution and Delivery via Facsimile. This Agreement may be executed
and delivered by facsimile transmission, the parties hereto intending that faxed
signatures shall constitute original signatures.

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

              LEHMAN:
 
            LEHMAN BROTHERS HOLDINGS d/b/a     LEHMAN CAPITAL, a division of
LEHMAN     BROTHERS HOLDINGS INC., a Delaware
corporation
 
       

  By:   /s/ David S. Broderick              

      Name: David S. Broderick       

      Title: Authorized Signatory       
 
       
 
            LB TRIAD:
 
            LB TRIAD INC., a Delaware corporation
 
       

  By:   /s/ David S. Broderick                

      Name: David S. Broderick          

      Title: Authorized Signatory         
 
            PARENT:
 
            CAPITAL SENIOR LIVING CORPORATION,     a Delaware corporation
 
       

  By:   /s/ Lawrence A. Cohen                 

      Name: Lawrence A. Cohen          

      Title: CEO                                     

6



--------------------------------------------------------------------------------



 



              CAPITAL SENIOR:
 
            CAPITAL SENIOR LIVING PROPERTIES,
INC., a Texas corporation
 
       

  By:   /s/ Lawrence A. Cohen                 

      Name: Lawrence A. Cohen          
 
      Title: CEO                                    
 
       

  TRIAD I:
 
            TRIAD SENIOR LIVING, L.P.,     a Texas limited partnership
 
       

  By:   Capital Senior Living Properties 5, Inc., its general partner
 
       

  By:   /s/ Lawrence A. Cohen                 

      Name: Lawrence A. Cohen          

      Title: CEO                                     

7